ITEMID: 001-104626
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF ABDULLAH YILDIZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 3. The applicant was born in 1981 and lives in Tokat.
4. While performing his compulsory military service, the applicant was injured. He was subsequently declared medically unfit to serve in the armed forces on account of his injury and was thus discharged.
5. The applicant subsequently applied to the Social Security Institution (“Sosyal Güvenlik Kurumu”, “SGK”), claiming a special service disability pension. Upon the SGK’s refusal of this claim, he brought an action before the Supreme Military Administrative Court for the annulment of the SGK’s decision denying him a service disability pension.
6. On 14 April 2005 the Supreme Military Administrative Court dismissed the applicant’s claim, holding that no causal link could be established between the applicant’s disability and the functions he performed in the armed forces. The written opinion of the principal public prosecutor submitted to this court prior to the delivery of the decision was not communicated to the applicant.
7. On 9 June 2005 the Supreme Military Administrative Court dismissed the applicant’s request for rectification of its previous decision as the request had been lodged outside the statutory time-limit.
8. A description of the relevant domestic law can be found in the decision of Karayiğit v. Turkey ((dec.), no. 45874/05, 23 September 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
